Citation Nr: 1316819	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  07-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

In August 2006, after more than 27 years of honorable service, the Veteran retired from the Air National Guard.  He was called to active duty on numerous occasions, including those from May to September 1966, from December 1990 to March 1992; from October 1997 to February 1998; from October 1 through October 3, 2001; from October 16 through October 19, 2001; from October 22 through October 25, 2001; from October 28 through October 31, 2001; December 1, 2001; from December 10 through December 15, 2001; from December 28 through December 31, 2001; from January 1 through January 4, 2002; from January 25 through February 2, 2002; from February 11 through February 15, 2002; from February 25 through April 17, 2002; from March 2003 to March 2005; and from March to August 2006.  

In April 1993, the RO denied the Veteran's claim of entitlement to service connection for a heart disorder, characterized as mitral valve prolapse.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement (NOD) was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1992).  

By a rating action in April 2006, the RO confirmed and continued its April 1993 decision, finding that the Veteran had not submitted new and material evidence with which to reopen his claim of entitlement to service connection for a heart disorder.  The Veteran disagreed with that decision, and this appeal ensued.  

In June 2009, the Board of Veterans' Appeals (Board) found that new and material evidence had not been submitted to reopen the claim of service connection for a heart disorder.  The Veteran disagreed with the Board's decision and appealed to the United States Court of Appeals of Veterans Claims (Court). 

In February 2010, the Court vacated the Board's June 2009 decision and remanded the matter to the Board for further adjudication consistent with the Court's decision.  

In August 2011, the Board found that the Veteran had submitted new and material evidence with which to reopen his claim of entitlement to service connection for a heart disorder.  The Board then remanded the case to the RO for further development.  

In June 2012, following the requested development and a de novo review of the record, the RO confirmed and continued the denial of the Veteran's claim for entitlement to service connection for a heart disorder. Thereafter, the case was returned to the Board for further appellate consideration.

In August 2012, the Board remanded the case so that medical records utilized by the Social Security Administration (SSA) in a disability determination could be obtained.  This was accomplished and the case has been returned for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's heart disorder has been diagnosed as severe congenital bicuspid aortic stenosis.  

2.  The record does not show that there was a superimposed disease or injury during service on the Veteran's congenital heart defect.  

3.  Any increase in the severity of the congenital bicuspid aortic stenosis is clearly and unmistakably due to the natural progress of the disease.  


CONCLUSION OF LAW

A heart disorder, post operative severe congenital bicuspid aortic stenosis, was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 101(21), (24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§3.6(a), 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  July and September 2005 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  A March 2006 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including those utilized by SSA in a disability determination, have been secured.  The Veteran was afforded VA medical examinations, most recently in December 2011, with addendum in May 2012.  The Board finds that the opinion obtained is adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as coronary artery disease, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (and cases cited therein); see also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial or hereditary origin must, by its very nature, have pre-existed a claimant's military service). 

However, the VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253 (1990)).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for a Heart Disorder

The Veteran contends that service connection is warranted for his heart disability.  He points out that he served on active duty for many years before being told that he could not be maintained on flight status due to his heart disease.  This occurred right after he had been deployed with no difficulty noted with his heart.  He does not understand how it can be known that his heart disease is congenital in nature absent surgical intervention to physically observe his heart valve.  

Review of the record shows that the Veteran underwent flight physicals in connection with his reserve duty in 1984 and 1986, when no pertinent abnormality was noted.  In June 1992, on another reserve examination, a "click and mild ejection murmur" was noted.  STRs, private treatment records, and VA treatment records dated in 2004 and 2005 show that the Veteran was treated for aortic stenosis or mitral valve prolapse.  In September 2005, he was evaluated for possible waiver for severe calcific aortic stenosis, mild mitral regurgitation, mitral valve prolapse, and slight dilation of the ascending aorta by a physician's assistant and a flight surgeon.  The medical history was that the Veteran was returning from overseas deployments and had complaints of shoulder, back and knee pain.  During a work-up for these medical problems, he was discovered to have a heart murmur.  His orthopedic surgeon declined to operate on his shoulder and knee until he was cleared by a cardiologist and, after evaluation, the cardiologist recommended heart valve surgery.  The report noted that the Veteran had been cleared for several overseas deployments after having had several flight physicals, without a murmur being found.  As such, it was believed that the heart condition would have had to develop or be exacerbated while he was on active duty during his final deployment.  

On March 2006 VA examination, it was noted that the Veteran had been diagnosed with mitral valve prolapse in 1992 and that a cardiology work-up in 1993 had confirmed the diagnosis, but that the Veteran had no symptoms at that time.  A cardiology work-up in 2004 noted mitral regurgitation and aortic stenosis.  An echocardiogram conducted in February 2005 showed normal left ventricular function, severe aortic stenosis, with mild mitral regurgitation.  A cardiac catheterization performed in April 2005 rendered a diagnosis of congenital bicuspid aortic valve disease.  A cardiologist evaluation in July 2005 showed severe, but stable, aortic stenosis.  A subsequent echocardiogram in December 2012 showed severe aortic stenosis, mild mitral regurgitation, and mild tricuspid regurgitation.  At the time of the examination, the Veteran reported no active treatment for his heart condition, but reported dyspnea with minimal exertion.  On examination, there was a grade 3/6 systolic murmur at the left sternal border.  An apical impulse was not palpated.  While a cardiac stress test was scheduled, it was canceled due to the Veteran's severe aortic stenosis.  The diagnoses were severe aortic stenosis and aortic valve disease, probably congenital.  

An examination was conducted by VA in April 2007 in order to ascertain whether the Veteran's heart disorder was aggravated during his last period of service.  The examiner reviewed the record and found that, prior to the Veteran's last period of service, which commenced in April 2003 and ended in April 2005, he had been diagnosed with a mild congenital mild ejection murmur (mitral valve prolapse).  In November 2004 an assessment of mitral regurgitation was made and in February 2005 there was evidence of severe aortic stenosis.  The examiner reviewed the Veteran's medical records and noted that an April 2005 cardiac catheterization showed no vessel disease, but aortic valve disease and that a June 2005 echocardiogram and cardiac catheterization showed moderately severe aortic stenosis, ectasia of the ascending aorta, and congenital bicuspid aortic valve.  It was recommended that the Veteran undergo surgical resection with a composite root replacement for an ascending aortic aneurysm and moderately severe to severe aortic stenosis.  The Veteran opted for ongoing observation rather than surgery and in July 2006, the Veteran was noted to be asymptomatic, without chest pain or shortness of breath.  The examiner discussed that there were three primary causes of valvular aortic stenosis: a congenitally bicuspid valve with superimposed calcification, degenerative calcific disease of a trileaflet valve, and rheumatic valve disease.  The natural history of aortic stenosis in adults is of a long latent period during which there is gradually increasing obstruction and increased pressure load on the left ventricle while a patient remains asymptomatic.  Essentially, the congenital bicuspid valve is stenotic at birth, but most often, although the valve is abnormal, severe narrowing is not present.  As the abnormal valve induces a turbulent flow, it traumatizes the leaflet and over a long period of time this leads to fibrosis, increased rigidity, calcification of the leaflets, and narrowing of the orifice in adulthood.  A bicuspid aortic valve was usually associated with other cardiovascular abnormalities, including dilation of the aortic root and ascending thoracic aorta.  The examiner concluded that, based on the available data in the Veteran's medical records and considering the natural history of a bicuspid aortic valve, it was believed that the severe aortic stenosis and ectasia of the ascending aorta was not caused by active duty and was not developed or aggravated during the Veteran's last period of service.  Rather, it was due to natural progress of the aortic valve disease that had been present before the last period of service, without evidence that the last period of service aggravated the overall condition of the Veteran's heart.  

Additional VA medical records show that the Veteran underwent an aortic valve replacement at a private facility in May 2009.  In June 2009 and November 2011, his cardiac status was described as stable.  

An examination was conducted by VA in December 2011.  At that time, the Veteran's claims folder and medical records were again reviewed.  After examination, the examiner stated that the Veteran has congenital bicuspid aortic stenosis confirmed at surgery.  Based on the current state of knowledge, the presence or progression of calcific bicuspid aortic valve disease has been associated with several clinical, genetic, and anatomic factors.  Bicuspid aortic valve (BAV) disease is the most common congenital heart abnormality.  BAV is likely inherited in an automsomal dominant pattern in some families and a mutation of a specific gene.  Clinical factors associated with the presence of calcific aortic valve disease include older age, male sex, serum kipoprotein (a) and LDL levels, height, hypertension, metabolic syndrome, and smoking.  All molecular studies show that aortic valve calcification is an active inflammatory cellular process characterized by lipoprotein deposition and molecular mediators of calcification and that hemodynamic alterations induced by BAV may accelerate the calcifying process.  Eventually, during adulthood, the abnormal shear stress leads to valve calcification and, in some, there is further aortic root dilation.  Age is the primary determinant of valvular disease progression.  The examiner went on to state that almost all bicuspid valves that become stenotic are calcified by age 30, with a murmur being heard in childhood, youth, or early adulthood.  Therefore, it was not uncommon that the Veteran's murmur as not heard early in his period of service.  Based on the available evidence, the examiner stated that it was less likely as not that the Veteran developed congenital bicuspid aortic valve during military service, but that the history of smoking and hyperlipidemia with elevated LDL-C may have played a role to lead to congenital aortic bicuspid valve calcification.  

In a May 2012 addendum to the December 2011 examination report, the examiner further reviewed the findings noted at the time of the Veteran's May 2009 surgery.  It was noted that at the time of the surgery, no mitral valve prolapse due to myxomatous changes of mitral leaflets or elongated chordate-papillary muscles requiring repair were mentioned.  Therefore, the Veteran did not have the first form of mitral valve prolapse, but rather was of the type in which one or more chordae-papillary "units" appeared to be relatively long with the respect to the ventricular volume.  The examiner concluded that the Veteran has severe congenital bicuspid aortic stenosis and an alternative form of mitral valve prolapse that was less likely as not proximately due to or the result of service.  It was not aggravated by active service, but merely due to a natural progression of the disease.  

VA outpatient treatment records, dated from March 2012 to January 2013, show that the Veteran continues to be evaluated for his heart disease.  When last examined, the physician assistant who evaluated the Veteran assessed the Veteran as having mitral valve prolapse discovered while the Veteran was in the air force so that it was at least as likely as not a consequence of military service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a medical opinion.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In this case, there is no dispute that the Veteran had congenital aortic valve disease that progressed to the point where he required surgery in May 2009.  This was first noted on a service examination in 1992, when a heart murmur was noted, and increased in severity during his last period of service to the point where, four years after his last period of active duty ended, the surgery was performed.  The Board finds that the opinions of the VA cardiologists in 2007 and 2011/2012, who indicate that the Veteran's congenital heart disease increased in severity due to natural progression, are more persuasive than the opinion rendered in 2005, by a physician's assistant and a flight surgeon, or that rendered by a physician's assistant in 2013.  In this regard, it is clear that the rationale for the cardiologists' opinions are based on fully explained scientific analysis rather than statements that the heart disease must be service connected because it was first noted while the Veteran was on active duty.  The congenital aortic valve stenosis clearly developed over a long period of time as described by both cardiologists with the resultant calcification becoming so severe that surgery became urgently necessary.  There is no evidence in the record of an intervening injury while the Veteran was on active duty that could have accelerated this process and no contention by the Veteran that this occurred.  

Simply stated, the Board finds that the Veteran had a congenital heart disorder that clearly and unmistakably naturally progressed to the point where surgery was required.  The fact that this progression was noted coincident with his last period of active duty does not mean that service connection should be established.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for heart disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a heart disorder, post operative severe congenital bicuspid aortic stenosis, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


